PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cronin et al.
Application No. 15/249,026
Filed: 26 Aug 2016
For: SYSTEMS, METHODS, AND APPARATUSES FOR IMPLEMENTING A RELATED COMMAND WITH A PREDICTIVE QUERY INTERFACE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a renewed decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed December 16, 2020, to revive the above-identified application.  

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration mailed July 03, 2018. The issue fee payment was received on September 27, 2018.  Accordingly, the application became abandoned on September 28, 2018.  A Notice of Abandonment was mailed on October 10, 2018.  

The renewed petition dated December 16, 2020, satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of the substitute statements for Beau David Cronin, Fritz Heinrich Obermeyer, Cap Christian Petschulat, Eric Micheal Jonas and a proper Oath or Declaration under 37 CFR 1.63 for Jonathan Glidden, (2) the petition fee of $2,000 (previously submitted October 25, 2018, and (3) a proper statement of unintentional delay.    

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM) to be processed into a patent.  

   
/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET